McBRIDE, Judge.
Jessee J. St. Amant, who sued The Ocean Accident & Guarantee Corporation, Ltd., the liability insurance carrier of Ernest (Enest) Buquet, for $22,450.00 for personal injuries, expenses, and loss, lias appealed from the 'judgment of the lower court dismissing his suit.
The cause of action arose out of the same automobile accident considered in the case of Galiano v. Ocean Accident & Guarantee Corporation, Ltd., La.App., 55 So.2d 641.
For the reasons therein stated, the judgment appealed from is affirmed.
Affirmed.